DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taricco (US 2008/0317647).
In regard to claims 1-5, 12-14, 16, 17 and 19, Taricco discloses an autoclave as described in Figures 5-6 with common elements depicted in prior art Figures 1-2 comprising: an elongate chamber (cylindrical shell 20) of an autoclave enclosing an interior atmosphere; a fluidic element arranged at one end of the elongate chamber comprising an impeller (fan 40) and a passive fluid diverter (arrangement of the shell 20 proximal to beginning of the ceiling 48 at both sides of the shell) arranged in the elongate chamber, wherein the fluidic element is capable of receive an inflow from downstream of the one or more objects and to separate the inflow into the plenum flow and a non-plenum chamber flow (flow below the floor 52); a floor (52) arranged in the chamber and capable of supporting one or more objects defining a conduit/elongate annular partition (space between the floor 52 and shell 20), wherein the non-plenum chamber flow is conducted through the conduit and between the elongate annular partition and an elongate interior wall (interior wall of the shell 20) of the elongate chamber; and a plenum (above ceiling 48) extending through a portion of the elongate chamber, wherein the plenum includes an inlet (space between ceiling 48 and the shell 20 on the side containing the fan 40), a closed end opposite the inlet (duct valves 56 enable the end to be closed) and a plurality of outlets (duct valves 50), the inlet capable of receiving a plenum flow of the interior atmosphere, and each of the plurality of 
In regard to claims 10-11, Taricco teaches that the duct valves 50 are adjustable and individually controllable.  See [0020].  Therefore, it is viewed that the plurality of outlets have variable size and variable orientation due to the capability of the valve to be positioned as desired and to adjust the size of their respective openings.
In regard to claims 15 and 20, Taricco discloses that autoclaves include structures for “heating or cooling within the autoclave.”  See [0005].  Taricco further teaches that that the autoclave can include computer control on the duct valves and the computer can be connected to a heater and a cooler.  See paragraph [0021] and Figure 9.  Therefore, it is viewed that the plenum flow released from the plurality of outlets is combined with the non-plenum chamber flow which is temperatures controlled as the autoclave is capable of controlling the temperature of the interior environment.
In regard to claim 18, Taricco discloses wherein the plenum is a first plenum, and wherein the autoclave further comprises a second plenum (area between the shell 20 and the floor 52) extending through a different portion of the elongate chamber, wherein the second plenum includes a second inlet (space between floor 52 and the shell 20 on the side containing the fan 40) capable of receiving a second plenum flow of the interior atmosphere, and wherein the second plenum includes a second plurality of outlets (duct valves 50 in the floor 52), each of the second plurality of outlets configured to release a portion of the second plenum flow to a different locus of the elongate chamber.  See Figure 6 and [0019]-[0020].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taricco in view of Mason (US 9,127,888).
In regard to claims 6-8, Taricco is silent in regard to wherein the cross-sectional area and cross-sectional shape of the plenum varies along the length of the chamber.  Taricco is further silent in regard to a curved boundary surface of the plenum.
Mason discloses an industrial oven for curing composite material structures.  Mason teaches that a plenum (shroud 300) with a curved boundary surface which can have one or more recessed sections 310 along the length of the shroud so that an inner surface 312 of the shroud is close to the outer surface 110 of the objects within the oven to affect the convention heat transfer rate by increasing the velocity of the airflow adjacent to the object.  See col. 10, lines 25-63 and Figures 3B and 5.  Thus, Mason teaches that the cross-sectional area and shape of the plenum can vary along the length of the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ceiling of the apparatus of Taricco to include the recessed sections and curved boundary shape of the plenum for the purpose of affecting convection rates and allowing for the placement of objects within the apparatus.
In regard to claim 9, Taricco is silent in regard to wherein the plurality of outlets are distributed at varying density on the plenum.
Mason discloses that outlets (louvers 320) can be placed in the plenum (shroud 300) at locations where the thickness of the object within the apparatus (part 150) is greater so that more heat transfer is available to heat the thicker areas of the part.  See Figure 6B and col. 12, lines 4-14.  Thus, Mason teaches that the spacing of outlets can vary as required based upon the structure of the object(s) being treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located outlets in the ceiling of the apparatus Taricco at varying density in the manner taught by Mason for the purpose of applying heat to thicker areas of parts within the apparatus such that the objects are evenly heated and cured.
Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Taricco does not disclose a plenum having a closed end opposite the inlet as recited in amended claim 12.  The Examiner respectfully disagrees.  Taricco discloses duct valves 56 at the end of the plenum which allows for the plenum to be closed.  Therefore, the plenum of Taricco meets the claimed limitation as the plenum is capable of being closed.
Applicant argues that Taricco discloses “no dedicated plenum for handling a supplementary flow, only a set of substantially equivalent ducts that carry the entirety of the flow and also release portions of the flow into the main chamber.”  The Examiner respectfully disagrees.  The plenum is viewed as the space above the ceiling 48 as depicted in Figure 5. 
Applicant argues that the closed-end plenum in claim 12 “realizes certain advantages” by including “a) a closed-end plenum” and “b) a conduit” which are not realized by Taricco.  The Examiner respectfully disagrees.  The Examiner discusses the closed end in the above argument of numeral 17.  In regard to the conduit, the Examiner respectfully points out that claim 12 does not recite “a conduit.”
Applicant argues that claim 1 excludes the autoclaves disclosed in Taricco “where there is only one type of conduit which serves double-duty carrying the flow between opposite ends of the chamber while releasing portions of the flow along the way.”  The Examiner respectfully disagrees.  The claims do not exclude the conduit from having outlets or ducts.  The floor 52 of Taricco is capable of conducting the non-plenum chamber flow to an opposite end of the elongate chamber while also selectively 
Applicant argues that Taricco does not disclose wherein the impeller and passive fluid diverter are situated at opposite ends of the chamber.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner holds that the claims do not explicitly require the impeller and passive fluid diverter to be at opposite ends of the chamber.  Nonetheless, it is viewed that either end of the interior of the shell 20 of Taricco functions as a “passive fluid diverter” due to the curved shape of the chamber being capable of diverting the flow as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774